Exhibit 99.1 Contact: Max Shevitz President Tel: 703/925-5590 Email: max_shevitz@learningtree.com FOR IMMEDIATE RELEASE LEARNING TREE INTERNATIONAL ANNOUNCES FIRST QUARTER FISCAL YEAR 2016 RESULTS HERNDON, VA., February 9, 2016 – Learning Tree International, Inc. (OTCQX: LTRE) announced today its revenues and results of operations for its first quarter of fiscal year 2016, which ended January 1, 2016. In its first quarter of fiscal year 2016, Learning Tree reported revenues of $20.1 million, loss from continuing operations before income taxes of $2.2 million, and a net loss of $2.3 million, or $(0.17) per share. These results compare with revenues of $24.4 million, loss from continuing operations before income taxes of $1.2 million, and a net loss of $1.1 million, or $(0.09) per share, in Learning Tree’s first quarter of fiscal year 2015. As previously reported, on March 3, 2015, Learning Tree completed the sale of its subsidiary in France, Learning Tree International S.A., to Educinvest SPRL. Historical Condensed Consolidated Statement of Operations results for fiscal year 2015 for Learning Tree France have been reclassified as discontinued operations in the tables presented below. “I, together with the senior management team, am continuing to examine all facets of Learning Tree’s business to return the company to profitability.In particular, we are working on ways to increase our revenues, including increasing the number of Public Course enrollments and the number of attendees at our customer on-site training courses. We are also assessing company expenditures. I recognize the imperative to improve the financial performance of Learning Tree, with the objective to once again return the company to a growing and profitable business,” stated Richard Spires, the Chief Executive Officer of Learning Tree. Conference Call and Webcast Learning Tree will host an investor conference call to discuss its results for the first quarter of fiscal year 2016 at 4:30 p.m. ET, February 9, 2016. To participate, call (888)339-2688 or +1(617)847-3007 (International Callers) and enter pass code: at least five minutes before 4:30pm (ET) / 1:30pm (PT) on Tuesday, February 9, 2016; or, go to Learning Tree’s Investor website at www.learningtree.com/investor to gain access and listen to the live webcast. A webcast replay of the investor conference call is available for 90 days via the Internet through the Investor Relations section of Learning Tree’s website at www.learningtree.com/investor . About Learning Tree International, Inc. Established in 1974, Learning Tree is a leading worldwide vendor-independent provider to business and government organizations for the training and education of their information technology (“IT”) professionals and managers. In addition to training, we support our customers by providing a suite of skills enhancement serviceswhich helpbusiness and government organizationsassess the skill level of their IT staff and new hires, determine skill gaps, and define learning paths to enhance the competences of their IT workforce. Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Courses are offered atLearning Tree Education Centers and training locations around the world, on-site at client facilities, or via the Internet with Learning Tree AnyWare™, our web-based, remote-attendance platform. For more information about Learning Tree and its products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at www.learningtree.com . Cautionary Statement Regarding Forward Looking Statements The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on Learning Tree . Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of Learning Tree. There can be no assurance that future developments affecting Learning Tree will be the same as those anticipated. Learning Tree cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. Investors should not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Some of these risks and uncertainties that could affect Learning Tree and its business include, but are not limited to the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; a majority of our outstanding common stock is beneficially owned by our chairman and his spouse; efficient delivery and scheduling of Learning Tree's courses; intellectual property, including having to defend potential infringement claims; risks associated with cyber security; adverse weather conditions, strikes, acts of war or terrorism and other external events; and attracting and retaining qualified personnel. Learning Tree is not undertaking any obligation to update forward-looking statements contained herein to reflect future events, developments or changed circumstances. In order to help the reader assess the factors and risks in Learning Tree's business that could cause actual results to differ materially from those expressed in the forward looking statements, Learning Tree discusses in its 2015 Annual Report on Form 10-K (“Form 10-K”), those risks in Item 1A, “Risk Factors”. Please read the Form 10-K, including the Risk Factors included therein, which is filed with the Securities and Exchange Commission (“SEC”) and available at the SEC's Internet site ( http://www.sec.gov ). # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its first quarter of fiscal year 2016, which ended January 1, 2016. Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share data) Three Months Ended January 1, January 2, (unaudited) (unaudited) Revenues $ 20,131 $ 24,400 Cost of revenues 11,854 13,726 Gross profit 8,277 10,674 Operating expenses: Course development 1,314 1,709 Sales and marketing 4,619 5,532 General and administrative 4,614 4,864 Total operating expenses 10,547 12,105 Loss from operations ) ) Other income (expense), net 76 221 Loss from continuing operations before income taxes ) ) Provision for income tax 85 158 Loss from continuing operations ) ) Income from discontinuedoperations, net of tax 0 218 Net loss $ ) $ ) Earnings (loss) per share basic and diluted: Continuing operations $ ) $ ) Discontinued operations 0.00 0.01 Basic and diluted loss per share $ ) $ ) Table 2 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) January 1, October 2, (unaudited) Cash and cash equivalents $ 14,385 $ 17,936 Trade accounts receivable, net 8,226 10,475 Prepaid expenses and other 5,651 5,018 Total current assets 28,262 33,429 Depreciable assets, net and other 11,353 10,492 Total assets $ 39,615 $ 43,921 Accounts payable and accrued liabilities $ 9,835 $ 12,409 Deferred revenues 22,632 22,909 Total current liabilities 32,467 35,318 Other long term liabilities 6,555 5,556 Total liabilities 39,022 40,874 Stockholders' equity 593 3,047 Total liabilities and stockholders' equity $ 39,615 $ 43,921
